In a proceeding to confirm an arbitrator’s award, petitioner appeals from an order of the Supreme Court, Westchester County, dated April 30, 1976, which denied its application and granted the branch of respondent’s cross motion which sought to dismiss the petition on the ground of the Statute of Limitations. Order affirmed, with $50 costs and disbursements. The arbitration award was received on June 18, 1974. This award was final and no motion was presented to the arbitrator pursuant to CPLR 7509 to modify the award (cf. Matter of Belli [Bender & Co.], 24 AD2d 72). Appellant first petitioned to confirm the award on July 24, 1975, after the one-year period for the making of such an application had elapsed (see CPLR 7510). Therefore, the petition was properly dismissed. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.